AlleN, J.
Tbe case of McNair v. Pope, 104 N. C., 351, is decisive against tbe plaintiff on botb questions presented by tbe appeal.
In that case tbe action was commenced in 1885 to establish a parol *7trust, and pending the action a receiver was appointed, who collected certain rents and profits from tlie land, which he held" subject to the order of the court, and A. and ~W. McQueen were allowed to intervene for the purpose of claiming the rents and profits against .both parties to the action under an agricultural lien executed in 1886, and it was held that “His Honor very properly allowed A. and "W. McQueen, the agricultural lienees, to intervene and assert their alleged rights in the fund held by the receiver,” and that it was clear “that the lienees are entitled to be paid for any advances, etc.”
Affirmed.